Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 2, 2014

                                           No. 04-14-00462-CV

                                         IN RE Gloria ZARATE

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On June 27, 2014, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on July 2nd, 2014.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 10-08-49259, styled Green Tree Servicing, LLC as Successor Servicer for
BAHS- A Division of Bank of America, FSB v. Gloria T. Zarate and Rene Zarate Jr., pending in the 79th Judicial
District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell presiding.